DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are allowable. The restriction requirement between Groups I-VI , as set forth in the Office action mailed on 4/29/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/29/20 is withdrawn.  Claims 4-8 and 11-14, directed to compositions and kits comprising the compound of Formula I and methods of making and using the compound of Formula I are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “(iii) optionally, a step of modifying the aldehyde group into another electron-withdrawing group Z’ “, which renders the claim indefinite.  The claim is drawn to a method of making the compound of claim 1.  The compound of claim 1 requires Z, an electron-withdrawing group.  Claim 6 optionally modifies an aldehyde group into “another” electron-withdrawing group Z’.  Z in claim 1 is not optional.  Neither is it clear whether Z and Z’ represent the same electron-withdrawing groups. 
While not a suggestion of claim language, in the interest of compact prosecution, Z and Z’ are treated as the same electron-withdrawing groups and are treated as required.

Claim 13 is a method of making the compounds of claim 2. However, there is no step or precursor present to form or attach CN as required by Formulas II-a and II-b of claim 2. Either steps or precursors appear to be missing.
While not a suggestion of claim language, in the interest of compact prosecution, claim 13 will be searched as a method of making Formulas II-c and II-d.
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2/8/21, with respect to the 112 rejection have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues. 
Therefore, the 112(b) rejection of claims 1 and 3 have been withdrawn. 

Applicant's arguments filed 2/8/21, regarding Gough, have been fully considered. The allowable subject matter of canceled claim 5 has been incorporated into newly amended claim 1. Applicant argues that compound 19, cited in the Office Action as an overlapping compound, is an intermediate compound and that after the intermediate compound is reacted, the electron withdrawing group, Br, is no longer present.  However, intermediate compound 19 exists as a compound that is present before subsequent reactions.  Halides, including but not limited to Br, are inherently very electronegative which causes electron withdrawal.  Therefore, the reference does teach an overlapping compound with an electron withdrawing group Z, Br.
However, Gough does not teach A and B as “two chiral centers, i.e. a carbon linked to four different atoms or groups of atoms (p.7, 1.3 of the application as filed), in alpha-position with respect to groups X and Y” as required by the instant claims and stated on page 17 of the response.
Therefore, the 103 rejection of claim 1 as obvious over Gough stands. 

Allowable Subject Matter
Claims 1-5, 7, 8, 11, 12 and 14-22 are allowed.
The closest prior art is applicant’s prior invention, US 9597418 B2 to Ishow et al. (hereinafter Ishow), which teaches a similar emissive compound but fails to teach or suggest the particular chiral centers, A and B, as required by instant claim 1.  A review of the prior art does not suggest modifying Ishow by adding chiral centers, A and B, as set forth in the instant claims. Ishow also fails to teach or suggest R as an OH group or OTBDMS group as required by instant claim 3.  A review of the prior art does not suggest modifying Ishow by replacing the Ishow R groups with OH or OTBDMS groups.  Claims 2, 4, 5, 7, 8, 11, 12 and 13-19 ultimately require the limitations of allowed claim 1.  Claims 20-22 are dependent from allowed claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734